DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,579,585. Although the claims at issue are not identical, they are not patentably distinct from each other because the side by side showing of representative claims of the Patent and instant application show that both are directed to common subject matter.
Instant application (SN 16/725,313)
Patent No. 10,579,585
1.    A method of operating a system comprising a plurality of processor tiles divided into a plurality of domains wherein each domain has inter-tile connections via a 

and inter-domain
 tile connections are made via a 
non-time-deterministic interconnect; the method comprising:


performing a first compute phase at a first tile in a first domain; performing a second compute phase at a second tile in the first domain; 



performing an internal barrier synchronization within the first domain to require that the first tile has 
completed the first compute 
phase and the second tile has completed the second compute phase before proceeding to a first internal exchange phase at the first domain;



following the
 internal barrier 
synchronization, performing the first internal  exchange phase between the first tile and the second tile within the first domain, in which the first tile communicates 
results of its 
computations to the second tile 
via the
 time-deterministic 
interconnect, wherein the first internal exchange phase does not include communicating computation results from the first domain to a second domain;
performing an external barrier synchronization to require the first tile and the second tile of the first domain have completed the first internal exchange phase and a third tile of the second 

following the external barrier synchronization, performing the external exchange phase in which the first tile communicates results of its computations with the third tile via the non-time-deterministic interconnect.




the tiles are connected to one another via a non-time-deterministic interconnect; the method comprising:
 on each respective one of a participating group of some or all of the tiles across the domains, performing a compute stage in which the respective tile performs a respective one or more on-tile computations, but communicates computation results neither to nor from any others of the tiles in the group; within each respective one of said one or more domains, performing a respective internal barrier synchronization to require that all the participating tiles in the respective domain have completed the compute phase 
before any of the participating tiles in the respective domain is allowed to proceed to an internal exchange phase, thereby establishing a common time-reference 
 in which each participating tile within the respective domain communicates one or more results of its respective computations to and/or from one or more others of the participating tiles within the same domain via the time-deterministic interconnect, but communicates computation results neither to nor from any others of said domains; 



performing an external barrier synchronization to require all the participating tiles of said domains to have completed the internal exchange phase before any of the participating tiles is 

following said external barrier synchronization, performing the external exchange phase in which one or more of the participating tiles communicate one or more of said computation results with another of the domains via the non-time-deterministic interconnect.


Allowable Subject Matter
Claims 1-20 are objected to, but would be allowable if the outstanding double patenting rejection above is overcome.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Ishizaka (patent No. 5,765,009) disclosed barrier synchronization system in parallel data processing with plural groups of processing elements (e.g., see abstract and figs. 5, 12, 27, 30, 31, 32).
Saito (patent No. 5,887,143) disclosed apparatus and method for synchronizing execution of programs in a distributed real-time computing system (e.g., see abstract).
Pincus (patent No. 6,282,583) disclosed method and apparatus for memory access in a matrix processor computer (e.g., see abstract)

	Papoutsakis (patent No. 5,761,485) disclosed distributed data base with  processing nodes  within each of plural processing modules (e.g., see abstract and figs. 4,12).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC COLEMAN whose telephone number is (571)272-4163.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC . COLEMAN
Primary Examiner
Art Unit 2183



EC
/ERIC COLEMAN/Primary Examiner, Art Unit 2183